Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 30, 2021 has been entered. The Applicant amended claim 1. Claims 1-6, 8-16, and 18-22 remain pending in the application. 
Applicant’s arguments, see page 9, filed December 30, 2021, with respect to claim 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn.
Allowable Subject Matter
Claims 1-6, 8-16, and 18-22 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “a plurality of spacers, each of the plurality of spacers comprising one or more pegs, the one or more pegs positioned within a corresponding aperture of the plurality of apertures defined by a corresponding patch antenna of the plurality of patch antennas” in claim 1 and “a plurality of spacers secured to a circuit board such that each of the plurality of spacers is positioned at a different location on the circuit board, each of the plurality of spacers comprising one or more pegs positioned within a corresponding aperture of a plurality of apertures defined by the circuit board” and “annular portion positioned within a perimeter of a first spacer of the plurality of spacers” in claim 16 are not found in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845          

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845